PER CURIAM.
This is an appeal from a denial, without an evidentiary hearing, of appellant’s second motion for post-conviction relief under our Rule of Criminal Procedure 3.850. A previous appeal from a denial of post-conviction relief was dismissed by this Court as legally frivolous. Proffitt v. State, 360 So.2d 771 (Fla.), cert. dismissed on petitioner’s own motion, 439 U.S. 920, 99 S.Ct. 294, 58 L.Ed.2d 266 (1978). This appeal is also legally frivolous and is therefore dismissed.
The motion for stay of execution is denied.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
HATCHETT, J., not participating.